Title: From John Adams to George Washington Adams, 6 May 1815
From: Adams, John
To: Adams, George Washington,Adams, John



Dear George and dear John
Quincy May 6th 1815

I know not where your Father is, or I should write directly to him. As Soon as you See him, pray to procure for himself and for you “Il Consulato del Mare” with all the Tanslations of it, into Dutch, German, Italian, French, English Spanish, and as many as there be. I have it only with a translation into Low Dutch.
About 8 or 9 hundred Years ago, (I have neither time nor patience to look up the book and ascertain the date), There was a Code of maritime Laws, concerted by the Powers of Europe, solemly sworn to be observed by all the great Naval Powers of Europe. Britain was not then a Naval Power. of Considered enough to be a Party. Yet Lord Mansfield quotes the Book as of great and high Authority.
Ask your Father why the Congress at Vienna, has not been as Sensible of the Necessity of Equity at Sea as of a ballance of Power on Land?
I should be delighted to see a Congress of Souvereigns to devise a system of maritime Law of Nations. It Seems to me idle to talk or think of Ballances on Land, and the Independence of terrestrial Powers, while there is no Check to Aquatic Power. “The Trident of Neptune is the Sceptre of the World.” keep this to yourselves
My Love to every Body who deserves it. But till you See your Father.

J. A.